DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Us Pub No. 20140103488), in view of We et al (US Patent No. 9595494).


With respect to claim 1, Chen et al discloses a first die (60 left,Fig.10) having a first bonding structure (62 and top 54 connected to 62, Fig.10) , wherein the first bonding structure comprises a first dielectric layer (64 and top 52, Fig.10) first connectors embedded in the first dielectric layer (Fig.10); a second die (24,Fig.10) having a second bonding structure (bottom 54,Fig.10), wherein the second bonding structure comprises a second dielectric layer (bottom 52,Fig.10) and second connectors embedded in the second dielectric layer (Fig.10), the first dielectric layer is bonded to the second dielectric layer (Fig.10), and the first connectors  bonded to the second connectors (Fig.10); an encapsulant (40,Fig.10) laterally encapsulating the second die; and through insulating vias (TIV) penetrating through the encapsulant (28,Fig.10), wherein the TIVs are connected to the first bonding structure (Fig.10). However, Chen et al does not explicitly disclose and a shape of the first connectors is substantially identical to a 

 	With respect to claim 2, Chen et al discloses wherein the first dielectric layer is attached to the encapsulant (not directly,Fig.10) and the second dielectric layer is laterally covered by the encapsulant (laterally defined to be side which can be any side in this case it would be the bottom side,Fig.10).

 	With respect to claim 3, Chen et al discloses wherein each first connector of the first connectors has a via portion (between 62 and 60,Fig.10) and a trench portion (62,Fig.10) stacked on the via portion, each second connector of the second connectors has a via portion (middle 54,Fig.10) and a trench portion (54 on the bottom,Fig.10) stacked on the via portion, and the trench portion of the second connector is hybrid (it has different sizes,Fig.10) bonded to the trench portion of the first connector (Fig.10).

 	With respect to claim 4, Chen et al discloses wherein the first bonding structure further comprises auxiliary connectors (54 left,Fig.10) embedded in the first dielectric layer, and the auxiliary connectors are attached to the TIVs (Fig.10).

With respect to claim 5, Chen et al does not explicitly disclose wherein the second die further comprises through semiconductor vias (TSV) penetrating through at least a portion of the second die. On the other hand, it would have been obvious to one of ordinary skill in the art at 

 	With respect to claim 6, Chen et al discloses solder balls (46,Fig.10) being connected to the dies and and TIV , however, it does not explicitly disclose  under-ball metallurgy (UBM) patterns disposed on the encapsulant, wherein the UBM patterns are connected to the TIVs and the TSVs; and conductive terminals disposed on the UBM patterns. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify under-ball metallurgy (UBM) patterns disposed on the encapsulant, wherein the UBM patterns are connected to the TIVs and the TSVs; and conductive terminals disposed on the UBM patterns, in order to secure solder balls to make a better connection to between RDL and solder balls.

 	With respect to claim 7, Chen et al discloses at least one die and one TIV are connected together (left bottom die and second from left TIV,Fig.10), however, it does not explicitly disclose wherein at least one of the TSVs and at least one of the TIVs are connected to a same UBM pattern. However, it would have been obvious to have the bottom left die to include a TSV in order to connect multiple ICS together, thereby at least one TSV would be connected to a TIV.


 	With respect to claim 9, Chen et al discloses  a first die (60 left top,Fig.10), comprising: first pads (54 top,Fig.10); first connectors (62,Fig.10) on the first pads; and a first dielectric layer (64 and 52,Fig.10) encapsulating the first pads and the first connectors (Fig.10); a second die (24 left,Fig.10), comprising: second pads (54 bottom,Fig.10); second connectors (54 in the middle,Fig.10) on the second pads, wherein the second connectors are directly in contact with the first connectors (Fig.10); and a second dielectric layer (40,52,Fig.10) encapsulating the .


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Us Pub No. 20140103488), in view of Tsai et al (US Pub No. 20100283148), in view of We et al (US Patent No. 9595494).

 	With respect to claim 8, the arts cited above do not explicitly disclose wherein multiple TSVs are connected to a same UBM pattern. On the other hand, Tsai et al discloses that a UBM is connected to multiple vias (48,Fig.3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Chen et al according to the teachings of . 

	Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895